Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with KEVIN R. GUALANO on 02/24/2021.

Claim 17 should be amended as follow:
17.    (Currently Amended) A sensor patch comprising:
at least one perspiration sensing portion including at least one colorimetric material that changes color in response to perspiration
a near field communication circuit and a near field communication antenna,
wherein the near field communication circuit is configured to cause a smart device to execute a function on the smart device based on data sent from the near field communication circuit in response to interrogation of the near field communication circuit by the smart device, and the at least one perspiration sensing portion comprises a perspiration volume sensing channel including an inlet port and a vent port..

Allowable Subject Matter
Claims 17-22, 24 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art Rogers et al (2017/0231571) teaches a sensor patch comprising: a perspiration sensing portion including at least one colorimetric material that changes color in response to perspiration, the at least one perspiration sensing portion; a near field communication circuit and a near field communication antenna; and a sensor that measures sweat volume and/or rate.
The prior art does not teach, disclose and/or fairly suggest the at least one perspiration sensing portion comprises a perspiration volume sensing channel including an inlet port and a vent port.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAY A ABOUELELA/Primary Examiner, Art Unit 3791